Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Status of Claims
Claims 1-3 and 5-22 are currently pending.
Claims 7 and 20 have been amended.
Claim 4 has been cancelled.
New claims 21 and 22 have been added.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the arguments do not apply to the newly made rejection in view of Zhdanov (2008/0211507).
Amendments to the claims are sufficient to overcome the previously made rejections under 35 USC § 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov (2008/0211507) in view of Omeragic (2017/0176629 previously cited by examiner.
Regarding claim 1, Zhdanov teaches a method of well logging (see [0009]) the method comprising:
taking multi-component induction tool measurements (see [0039]) of a three dimensional space (space surrounding tool Fig 6) from an interior of a nested tubular (Shown in Fig 3) in a borehole (see [0043]) in an earth formation (Fig 6) comprising surveying the three-dimensional space in a plurality of magnetic tensor components (see [0043])
Zhdanov does not explicitly teach wherein the nested tubular is a plurality of nested tubulars and the measurements are responsive to a property corresponding to at least two conductive tubulars of the plurality of nested tubulars; and estimating the property for each of the at least two tubulars using the multi-component induction tool measurements
Omeragic however teaches a similar method of well logging (see [0001]), the method comprising: 
taking multi-component induction tool (Figs 1 and 2 item 16) measurements (see [0030] measurements of the logging tool) of a three-dimensional space (shown in Fig 2) from an interior of a plurality of nested tubulars (30-34) in a borehole in an earth formation (see [0029] and Fig 1), the multicomponent induction tool measurements responsive to a property (thickness, corrosion, eccentricity etc. [0028-0029]) corresponding to at least two conductive tubulars of the plurality of nested tubulars (Fig 2 showing individual widths and spacing 42-52); and estimating the property for each of the at least two tubulars using the multi-component induction tool measurements (able to detect each thickness, see [0037] and Fig 3).


Regarding claim 2, Zhdanov in view of Omeragic teaches the method of claim 1 and Zhdanov further teaches taking low frequency sinusoidal frequency domain waveform resistivity measurements (see [0011]); taking transient electromagnetic measurements with the multi-component induction tool (claim 1)

Regarding claim 3, Zhdanov in view of Omeragic teaches the method of claim 2 and Zhdanov further teaches wherein the low-frequency sinusoidal frequency domain waveform resistivity measurements comprise three-dimensional low-frequency sinusoidal frequency domain waveform resistivity measurements (See [0027]), and the transient EM measurements comprise three-dimensional transient EM measurements (Claim 1).

Regarding claim 18 Zhdanov in view of Omeragic teaches the method of claim 1 and Omeragic further teaches wherein taking transient EM measurements with the multi-component induction tool comprises: generating an electromagnetic (EM) field using an EM transmitter of the multi-component induction tool (transmitter 57) to produce interactions between the electromagnetic field and the plurality of nested conductive tubulars (see [0035]); obtaining EM measurements indicative of the interactions (See [0035] by receivers 66-74); and wherein estimating the property for each of the at least two tubulars comprises: performing an inversion of the EM measurements using a forward model 

Regarding claim 19, Zhdanov in view of Omeragic teaches the method of claim 1 and Omeragic further teaches comprising performing a joint inversion using the multi-component induction tool measurements and measurement information from at least one other non- electromagnetic sensor to resolve a structural feature relating to at least one tubular of the plurality of nested conductive tubulars (inversion, see [0038] and Fig 3 to determine thickness of individual casings) as combined in claim 1.

Regarding claim 20, Zhdanov in view of Omeragic teaches the method of claim 1 and Zhdanov further teaches wherein taking three-dimensional low-frequency sinusoidal frequency domain waveform resistivity measurements comprises using a multi-frequency measurement (See [0027]).

Regarding claim 21, Zhdanov in view of Omeragic teaches the method of claim 1 and Omeragic further teaches wherein the property comprises at least one of: i) thickness of the tubular (see [0028]) and ii) at least one property of a defect of the tubular (see [0035] ) as combined in claim 1.

Regarding claim 22, Zhdanov in view of Omeragic teaches the method of claim 1 wherein one or more of the plurality of nested tubulars comprises well casing (see [0028]) as combined in claim 1.

Claims 5-9, 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov in view of Omeragic in view of Sethi (2016/0195635 as cited by applicant).
Regarding claim 5, Zhdanov in view of Omeragic teaches the method of claim 1 and Omeragic further teaches comprising: magnetizing at least a portion of a first tubular of the plurality of tubulars to 
While Zhdanov in view of Omeragic teaches a variety of magnetic field sensors (see [0035]) Omeragic does not explicitly teach wherein the plurality of magnetic field sensors are distributed in at least two dimensions over a face of a pad.
Sethi however teaches a similar method (see [0041] Figs 1-4) including wherein the plurality of magnetic field sensors (112, [0028]) are distributed in at least two dimensions over a face (outward face shown in Fig 1) of a pad (106).
It would have been obvious to one of ordainry skill in the art at the time of the effectively field date to modify the method of Zhdanov in view of Omeragic to include the plurality of sensors on a pad as taught by Sethi in order to increase the resolution of measurements as taught by Sethi (see [0029-0030]) thereby better characterizing the tubulars and determining the exact location of faults. 

Regarding claim 6 Zhdanov in view of Omeragic in view of Sethi teaches the method of claim 5 and Zhdanov further teaches wherein at least one sensor of the magnetic sensor array comprises a three-dimensional magnetic sensor (Fig 3).

Regarding claim 7, Zhdanov in view of Omeragic in view of Sethi teaches the method of claim 5 and Omeragic further teaches comprising: estimating the property by using the multi-component induction tool measurements and the magnetic measurement information to resolve a structural 

Regarding claim 8, Zhdanov in view of Omeragic in view of Sethi teaches the method of claim 7 and Omeragic further teaches wherein the structural feature comprises at least one of i) tubular ovality of the at least one tubular; ii) deformation of the at least one tubular (see [0029]); iii) corrosion of the at least one tubular (see [0029]), iv) perforation of the at least one tubular, v) a presence of a completion component outside of the at least one tubular, vi) eccentricity of the at least one tubular with respect to another component (Figs 7-8), vii) a material property of the at least one tubular; viii) a material property of a material surrounding the at least one tubular as combined in claim 1.

Regarding claim 9, Zhdanov in view of Omeragic in view of Sethi teaches the method of claim 7 and Zhdanov further teaches comprising taking the magnetic measurements and the multi- component induction tool measurements at a plurality of decentralized positions with respect to at least one tubular of the plurality of nested conductive tubulars (Fig 3 showing different receiver locations).

Regarding claim 11, Zhdanov in view of Omeragic in view of Sethi teaches the method of claim 5 and Omeragic further teaches comprising: performing a joint inversion using the multi-component induction tool measurements (Step 108, See Fig 3) and the magnetic measurement information to resolve a structural feature relating to at least one tubular of the plurality of nested conductive tubulars exterior to the innermost tubular of the plurality of nested conductive tubular (Fig 3 and [0037-0038] where the thickness of each individual casing is determined) as combined in claim 1.


Regarding claim 16, Zhdanov in view of Omeragic does not explicitly teach conducting further operations in the formation in dependence upon the property.
Regarding claim 17, Zhdanov in view of Omeragic does not explicitly teach wherein the further operations comprise at least one of i) geosteering; ii) drilling additional boreholes in the formation; iii) performing additional measurements on the formation; iv) estimating additional parameters of the formation; v) installing equipment in the borehole; vi) evaluating the formation; vii) optimizing present or future development in the formation or in a similar formation; viii) optimizing present or future exploration in the formation or in a similar formation; ix) drilling the borehole; and x) producing one or more hydrocarbons from the formation.
Regarding claim 15, Sethi however teaches a similar method (see [0041] Figs 1-4) including wherein the carrier comprises at least one of i) a drill string; ii) coiled tubing; iii) a wireline; iv) slickline; and v) conveyed pipe (see [0018]).
Regarding claim 16, Sethi further teaches conducting further operations in the formation in dependence upon the property (see [0020];).
Regarding claim 17, Zhdanov in view of Omeragic does not explicitly teach wherein the further operations comprise at least one of i) geosteering; ii) drilling additional boreholes in the formation; iii) performing additional measurements on the formation; iv) estimating additional parameters of the formation; v) installing equipment in the borehole; vi) evaluating the formation; vii) optimizing present or future development in the formation or in a similar formation (see [0020]); viii) optimizing present or 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Zhdanov in view of Omeragic to include the additional operations of Sethi in order to better analyze and characterize the environment resulting in more successful well-drilling operations.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov in view of Omeragic in view of Sethi in further view of Khalaj (2016/0161627 previously cited by examiner).
Regarding claim 12, Zhdanov in view of Omeragic in view of Sethi teaches the method of claim 5 including magnetizing the first tubular (See [0036]) and using of i) three-dimensional low-frequency sinusoidal frequency domain waveform resistivity measurements (Signals from receivers include varying depth as well as detection completely around the casing and wellbore see Figs 2 and 7-8 see [0059), and ii) three-dimensional transient EM measurements see [0036] transient electromagnetic measurements.
Omeragic does not teach the use of an additional superimposed static magnetic field. 
Khalaj however teaches a similar method (see [0019]) including superimposing an additional static magnetic field (see [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Zhdanov in view of Omeragic in view of Sethi to include the static field of Khalaj in order to cancel external fields, resulting in more accurate detection.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov in view of Omeragic in further view of Bittar (2015/0260669 previously cited by examiner).

Omeragic does not explicitly teach wherein the housing is substantially non-conductive.
Regarding claim 14, Zhdanov in view of Omeragic does not explicitly teach a substantially non-conductive chassis interior to the housing and measurement circuitry mounted on the substantially   non-conductive chassis such that the substantially non-conductive chassis electrically isolates the measurement circuitry from the other components of the induction tool.
Bittar however teaches a similar method including wherein the housing (101) is substantially non-conductive (see [0016])
Regarding claim 14, Bittar further teaches a substantially non-conductive chassis (107) interior to the housing (Fig 1a) and measurement circuitry mounted on the substantially non-conductive chassis such that the substantially non conductive chassis electrically isolates the measurement circuitry from the other components of the induction tool (see [0017]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Zhdanov in view of Omeragic to include the non-conductive housing and chassis of Bittar in order to better support the components while preventing shorts between elements.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record does not explicitly teach:

using forward models incorporating a B-H transfer curve in an inversion process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/               Examiner, Art Unit 2867            


/SON T LE/               Primary Examiner, Art Unit 2863